
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1660
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Toxic Substances Control Act
		  to reduce the emissions of formaldehyde from composite wood products, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Formaldehyde Standards for Composite
			 Wood Products Act.
		2.Formaldehyde standards for composite wood
			 products
			(a)AmendmentThe Toxic Substances Control Act (15 U.S.C.
			 2601 et seq.) is amended by adding at the end the following:
				
					VIFORMALDEHYDE STANDARDS FOR COMPOSITE WOOD
				PRODUCTS
						601.Formaldehyde standards
							(a)DefinitionsIn this section:
								(1)Finished good
									(A)In generalThe term finished good means
				any good or product (other than a panel) containing—
										(i)hardwood plywood;
										(ii)particleboard; or
										(iii)medium-density fiberboard.
										(B)ExclusionsThe term finished good does
				not include—
										(i)any component part or other part used in
				the assembly of a finished good; or
										(ii)any finished good that has previously been
				sold or supplied to an individual or entity that purchased or acquired the
				finished good in good faith for purposes other than resale, such as—
											(I)an antique; or
											(II)secondhand furniture.
											(2)HardboardThe term hardboard has such
				meaning as the Administrator shall establish, by regulation, pursuant to
				subsection (d).
								(3)Hardwood plywood
									(A)In generalThe term hardwood plywood
				means a hardwood or decorative panel that is—
										(i)intended for interior use; and
										(ii)composed of (as determined under the
				standard numbered ANSI/HPVA HP–1–2009) an assembly of layers or plies of
				veneer, joined by an adhesive with—
											(I)lumber core;
											(II)particleboard core;
											(III)medium-density fiberboard core;
											(IV)hardboard core; or
											(V)any other special core or special back
				material.
											(B)ExclusionsThe term hardwood plywood
				does not include—
										(i)military-specified plywood;
										(ii)curved plywood; or
										(iii)any other product specified in—
											(I)the standard entitled Voluntary
				Product Standard—Structural Plywood and numbered PS 1–07; or
											(II)the standard entitled Voluntary
				Product Standard—Performance Standard for Wood-Based Structural-Use
				Panels and numbered PS 2–04.
											(C)Laminated products
										(i)Rulemaking
											(I)In generalThe Administrator shall conduct a
				rulemaking process pursuant to subsection (d) that uses all available and
				relevant information from State authorities, industry, and other available
				sources of such information, and analyzes that information to determine, at the
				discretion of the Administrator, whether the definition of the term
				hardwood plywood should exempt engineered veneer or any
				laminated product.
											(II)ModificationThe Administrator may modify any aspect of
				the definition contained in clause (ii) before including that definition in the
				regulations promulgated pursuant to subclause (I).
											(ii)Laminated productThe term laminated product
				means a product—
											(I)in which a wood veneer is affixed
				to—
												(aa)a particleboard platform;
												(bb)a medium-density fiberboard platform;
				or
												(cc)a veneer-core platform; and
												(II)that is—
												(aa)a component part;
												(bb)used in the construction or assembly of a
				finished good; and
												(cc)produced by the manufacturer or fabricator
				of the finished good in which the product is incorporated.
												(4)Manufactured homeThe term manufactured home
				has the meaning given the term in section 3280.2 of title 24, Code of Federal
				Regulations (as in effect on the date of promulgation of regulations pursuant
				to subsection (d)).
								(5)Medium-density fiberboardThe term medium-density
				fiberboard means a panel composed of cellulosic fibers made by dry
				forming and pressing a resinated fiber mat (as determined under the standard
				numbered ANSI A208.2–2009).
								(6)Modular homeThe term modular home means
				a home that is constructed in a factory in 1 or more modules—
									(A)each of which meet applicable State and
				local building codes of the area in which the home will be located; and
									(B)that are transported to the home building
				site, installed on foundations, and completed.
									(7)No-added formaldehyde-based resin
									(A)In general(i)The term no-added formaldehyde-based
				resin means a resin formulated with no added formaldehyde as part of
				the resin cross-linking structure in a composite wood product that meets the
				emission standards in subparagraph (C) as measured by—
											(I)one test conducted pursuant to test method
				ASTM E–1333–96 (2002) or, subject to clause (ii), ASTM D–6007–02; and
											(II)3 months of routine quality control tests
				pursuant to ASTM D–6007–02 or ASTM D–5582 or such other routine quality control
				test methods as may be established by the Administrator through
				rulemaking.
											(ii)Test results obtained under clause (i)(I)
				or (II) by any test method other than ASTM E–1333–96 (2002) must include a
				showing of equivalence by means established by the Administrator through
				rulemaking.
										(B)InclusionsThe term no-added formaldehyde-based
				resin may include any resin made from—
										(i)soy;
										(ii)polyvinyl acetate; or
										(iii)methylene diisocyanate.
										(C)Emission standardsThe following are the emission standards
				for composite wood products made with no-added formaldehyde-based resins under
				this paragraph:
										(i)No higher than 0.04 parts per million of
				formaldehyde for 90 percent of the 3 months of routine quality control testing
				data required under subparagraph (A)(ii).
										(ii)No test result higher than 0.05 parts per
				million of formaldehyde for hardwood plywood and 0.06 parts per million for
				particleboard, medium-density fiberboard, and thin medium-density
				fiberboard.
										(8)Particleboard
									(A)In generalThe term particleboard means
				a panel composed of cellulosic material in the form of discrete particles (as
				distinguished from fibers, flakes, or strands) that are pressed together with
				resin (as determined under the standard numbered ANSI A208.1–2009).
									(B)ExclusionsThe term particleboard does
				not include any product specified in the standard entitled Voluntary
				Product Standard—Performance Standard for Wood-Based Structural-Use
				Panels and numbered PS 2–04.
									(9)Recreational vehicleThe term recreational
				vehicle has the meaning given the term in section 3282.8 of title 24,
				Code of Federal Regulations (as in effect on the date of promulgation of
				regulations pursuant to subsection (d)).
								(10)Ultra low-emitting formaldehyde
				resin
									(A)In general(i)The term ultra low-emitting
				formaldehyde resin means a resin in a composite wood product that meets
				the emission standards in subparagraph (C) as measured by—
											(I)2 quarterly tests conducted pursuant to
				test method ASTM E–1333–96 (2002) or, subject to clause (ii), ASTM D–6007–02;
				and
											(II)6 months of routine quality control tests
				pursuant to ASTM D–6007–02 or ASTM D–5582 or such other routine quality control
				test methods as may be established by the Administrator through
				rulemaking.
											(ii)Test results obtained under clause (i)(I)
				or (II) by any test method other than ASTM E–1333–96 (2002) must include a
				showing of equivalence by means established by the Administrator through
				rulemaking.
										(B)InclusionsThe term ultra low-emitting
				formaldehyde resin may include—
										(i)melamine-urea-formaldehyde resin;
										(ii)phenol formaldehyde resin; and
										(iii)resorcinol formaldehyde resin.
										(C)Emission standards
										(i)The Administrator may, pursuant to
				regulations issued under subsection (d), reduce the testing requirements for a
				manufacturer only if its product made with ultra low-emitting formaldehyde
				resin meets the following emission standards:
											(I)For hardwood plywood, no higher than 0.05
				parts per million of formaldehyde.
											(II)For medium-density fiberboard—
												(aa)no higher than 0.06 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii); and
												(bb)no test result higher than 0.09 parts per
				million of formaldehyde.
												(III)For particleboard—
												(aa)no higher than 0.05 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii); and
												(bb)no test result higher than 0.08 parts per
				million of formaldehyde.
												(IV)For thin medium-density fiberboard—
												(aa)no higher than 0.08 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii); and
												(bb)no test result higher than 0.11 parts per
				million of formaldehyde.
												(ii)The Administrator may not, pursuant to
				regulations issued under subsection (d), exempt a manufacturer from third party
				certification requirements unless its product made with ultra low-emitting
				formaldehyde resin meets the following emission standards:
											(I)No higher than 0.04 parts per million of
				formaldehyde for 90 percent of 6 months of routine quality control testing data
				required under subparagraph (A)(ii).
											(II)No test result higher than 0.05 parts per
				million of formaldehyde for hardwood plywood and 0.06 parts per million for
				particleboard, medium-density fiberboard, and thin medium-density
				fiberboard.
											(b)Requirement
								(1)In generalExcept as provided in an applicable
				sell-through regulation promulgated pursuant to subsection (d), effective
				beginning on the date that is 180 days after the date of promulgation of those
				regulations, the emission standards described in paragraph (2), shall apply to
				hardwood plywood, medium-density fiberboard, and particleboard sold, supplied,
				offered for sale, or manufactured in the United States.
								(2)Emission standardsThe emission standards referred to in
				paragraph (1), based on test method ASTM E–1333–96 (2002), are as
				follows:
									(A)For hardwood plywood with a veneer core,
				0.05 parts per million of formaldehyde.
									(B)For hardwood plywood with a composite
				core—
										(i)0.08 parts per million of formaldehyde for
				any period after the effective date described in paragraph (1) and before July
				1, 2012; and
										(ii)0.05 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2012.
										(C)For medium-density fiberboard—
										(i)0.21 parts per million of formaldehyde for
				any period after the effective date described in paragraph (1) and before July
				1, 2011; and
										(ii)0.11 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2011.
										(D)For thin medium-density fiberboard—
										(i)0.21 parts per million of formaldehyde for
				any period after the effective date described in paragraph (1) and before July
				1, 2012; and
										(ii)0.13 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2012.
										(E)For particleboard—
										(i)0.18 parts per million of formaldehyde for
				any period after the effective date described in paragraph (1) and before July
				1, 2011; and
										(ii)0.09 parts per million of formaldehyde,
				effective on the later of the effective date described in paragraph (1) or July
				1, 2011.
										(3)Compliance with emission
				standards(A)Compliance with the emission standards
				described in paragraph (2) shall be measured by—
										(i)quarterly tests shall be conducted pursuant
				to test method ASTM E–1333–96 (2002) or, subject to subparagraph (B), ASTM
				D–6007–02; and
										(ii)quality control tests shall be conducted
				pursuant to ASTM D–6007–02, ASTM D–5582, or such other test methods as may be
				established by the Administrator through rulemaking.
										(B)Test results obtained under subparagraph
				(A)(i) or (ii) by any test method other than ASTM E–1333–96 (2002) must include
				a showing of equivalence by means established by the Administrator through
				rulemaking.
									(C)Except where otherwise specified, the
				Administrator shall establish through rulemaking the number and frequency of
				tests required to demonstrate compliance with the emission standards.
									(4)ApplicabilityThe formaldehyde emission standard referred
				to in paragraph (1) shall apply regardless of whether an applicable hardwood
				plywood, medium-density fiberboard, or particleboard is—
									(A)in the form of an unfinished panel;
				or
									(B)incorporated into a finished good.
									(c)ExemptionsThe formaldehyde emission standard referred
				to in subsection (b)(1) shall not apply to—
								(1)hardboard;
								(2)structural plywood, as specified in the
				standard entitled Voluntary Product Standard—Structural Plywood
				and numbered PS 1–07;
								(3)structural panels, as specified in the
				standard entitled Voluntary Product Standard—Performance Standard for
				Wood-Based Structural-Use Panels and numbered PS 2–04;
								(4)structural composite lumber, as specified
				in the standard entitled Standard Specification for Evaluation of
				Structural Composite Lumber Products and numbered ASTM D
				5456–06;
								(5)oriented strand board;
								(6)glued laminated lumber, as specified in the
				standard entitled Structural Glued Laminated Timber and numbered
				ANSI A190.1–2002;
								(7)prefabricated wood I-joists, as specified
				in the standard entitled Standard Specification for Establishing and
				Monitoring Structural Capacities of Prefabricated Wood I-Joists and
				numbered ASTM D 5055–05;
								(8)finger-jointed lumber;
								(9)wood packaging (including pallets, crates,
				spools, and dunnage);
								(10)composite wood products used inside a
				new—
									(A)vehicle (other than a recreational vehicle)
				constructed entirely from new parts that has never been—
										(i)the subject of a retail sale; or
										(ii)registered with the appropriate State
				agency or authority responsible for motor vehicles or with any foreign state,
				province, or country;
										(B)rail car;
									(C)boat;
									(D)aerospace craft; or
									(E)aircraft;
									(11)windows that contain composite wood
				products, if the window product contains less than 5 percent by volume of
				hardwood plywood, particleboard, or medium-density fiberboard, combined, in
				relation to the total volume of the finished window product; or
								(12)exterior doors and garage doors that
				contain composite wood products, if—
									(A)the doors are made from composite wood
				products manufactured with no-added formaldehyde-based resins or ultra
				low-emitting formaldehyde resins; or
									(B)the doors contain less than 3 percent by
				volume of hardwood plywood, particleboard, or medium-density fiberboard,
				combined, in relation to the total volume of the finished exterior door or
				garage door.
									(d)Regulations
								(1)In generalNot later than January 1, 2013, the
				Administrator shall promulgate regulations to implement the standards required
				under subsection (b) in a manner that ensures compliance with the emission
				standards described in subsection (b)(2).
								(2)InclusionsThe regulations promulgated pursuant to
				paragraph (1) shall include provisions relating to—
									(A)labeling;
									(B)chain of custody requirements;
									(C)sell-through provisions;
									(D)ultra low-emitting formaldehyde
				resins;
									(E)no-added formaldehyde-based resins;
									(F)finished goods;
									(G)third-party testing and
				certification;
									(H)auditing and reporting of third-party
				certifiers;
									(I)recordkeeping;
									(J)enforcement;
									(K)laminated products; and
									(L)exceptions from the requirements of
				regulations promulgated pursuant to this subsection for products and components
				containing de minimis amounts of composite wood products.
									The Administrator shall not provide
				under subparagraph (L) exceptions to the formaldehyde emission standard
				requirements in subsection (b).(3)Sell-through provisions
									(A)In generalSell-through provisions established by the
				Administrator under this subsection, with respect to composite wood products
				and finished goods containing regulated composite wood products (including
				recreational vehicles, manufactured homes, and modular homes), shall—
										(i)be based on a designated date of
				manufacture (which shall be no earlier than the date 180 days following the
				promulgation of the regulations pursuant to this subsection) of the composite
				wood product or finished good, rather than date of sale of the composite wood
				product or finished good; and
										(ii)provide that any inventory of composite
				wood products or finished goods containing regulated composite wood products,
				manufactured before the designated date of manufacture of the composite wood
				products or finished goods, shall not be subject to the formaldehyde emission
				standard requirements under subsection (b)(1).
										(B)Implementing regulationsThe regulations promulgated under this
				subsection shall—
										(i)prohibit the stockpiling of inventory to be
				sold after the designated date of manufacture; and
										(ii)not require any labeling or testing of
				composite wood products or finished goods containing regulated composite wood
				products manufactured before the designated date of manufacture.
										(C)DefinitionFor purposes of this paragraph, the term
				stockpiling means manufacturing or purchasing a composite wood
				product or finished good containing a regulated composite wood product between
				the date of enactment of the Formaldehyde Standards for Composite Wood Products
				Act and the date 180 days following the promulgation of the regulations
				pursuant to this subsection at a rate which is significantly greater (as
				determined by the Administrator) than the rate at which such product or good
				was manufactured or purchased during a base period (as determined by the
				Administrator) ending before the date of enactment of the Formaldehyde
				Standards for Composite Wood Products Act.
									(4)Import regulationsNot later than July 1, 2013, the
				Administrator, in coordination with the Commissioner of Customs and Border
				Protection and other appropriate Federal departments and agencies, shall revise
				regulations promulgated pursuant to section 13 as the Administrator determines
				to be necessary to ensure compliance with this section.
								(5)Successor standards and test
				methodsThe Administrator
				may, after public notice and opportunity for comment, substitute an industry
				standard or test method referenced in this section with its successor
				version.
								(e)Prohibited actsAn individual or entity that violates any
				requirement under this section (including any regulation promulgated pursuant
				to subsection (d)) shall be considered to have committed a prohibited act under
				section
				15.
							.
			(b)Conforming amendmentThe table of contents of the Toxic
			 Substances Control Act (15 U.S.C. prec. 2601) is amended by adding at the end
			 the following:
				
					
						Title VI—FORMALDEHYDE
				STANDARDS FOR COMPOSITE WOOD PRODUCTS
						Sec. 601. Formaldehyde
				standards.
					
					.
			3.Reports to CongressNot later than one year after the date of
			 enactment of this Act, and annually thereafter through December 31, 2014, the
			 Administrator of the Environmental Protection Agency shall submit to the
			 Committee on Environment and Public Works of the Senate and the Committee on
			 Energy and Commerce of the House of Representatives a report describing, with
			 respect to the preceding year—
			(1)the status of the measures carried out or
			 planned to be carried out pursuant to title VI of the Toxic Substances Control
			 Act; and
			(2)the extent to which relevant industries
			 have achieved compliance with the requirements under that title.
			4.Modification of regulationNot later than 180 days after the date of
			 promulgation of regulations pursuant to section 601(d) of the Toxic Substances
			 Control Act (as amended by section 2), the Secretary of Housing and Urban
			 Development shall update the regulation contained in section 3280.308 of title
			 24, Code of Federal Regulations (as in effect on the date of enactment of this
			 Act), to ensure that the regulation reflects the standards established by
			 section 601 of the Toxic Substances Control Act.
		
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
